Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 1 of 55 PageID# 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


JOE ALEXANDER                                   )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )          Case No.     3:19-cv-688
                                                )
                                                )          TRIAL BY JURY
DIET MADISON AVENUE                             )          IS DEMANDED
DMA DOE DEFENDANTS 1-17                         )
ADWEEK, LLC                                     )
                                                )
-and-                                           )
                                                )
PATRICK COFFEE                                  )
                                                )
        Defendants.                             )
                                                )


                                   COMPLAINT
        Plaintiff, Joe Alexander, by counsel, files the following Complaint against

Defendants, Diet Madison Avenue (“DMA”), DMA Doe Defendants 1-17, Adweek, LLC

(“Adweek”) and Patrick Coffee (“Coffee”), jointly and severally.

        Plaintiff seeks (a) compensatory damages and punitive damages in the sum of

$25,350,000.00, (b) plus prejudgment interest on the principal sum awarded by the

Jury from November 21, 2017 to the date of Judgment, and (c) court costs and expenses –

arising out of the Defendants’ tortious interference with contract, tortious interference

with prospective economic advantage, common law conspiracy, defamation and

intentional infliction of emotional distress.




                                                1
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 2 of 55 PageID# 2



                                I. INTRODUCTION




[https://www.ispot.tv/ad/AgQ3/geico-the-wisconsin (“Fifteen minutes could save you

15% or more on car insurance”). The GEICO Gecko has become a force to be

reckoned with in the advertising world and was voted America’s favorite advertising icon

in 2005. GEICO’s small green friend has traveled the country spreading the good news

about GEICO and has captivated audiences of all ages. The idea for the Gecko grew

from a creative session at GEICO’s ad agency, The Martin Agency in Richmond,

Virginia. The name “GEICO” was often mispronounced “Gecko”. As the brainstorming

began, a quick doodle of a gecko appeared. The Gecko came to life and made his debut

during the 1999-2000 television season. https://www.geico.com/about/corporate/word-

from-sponsor/]. In 2009, Forbes cited the Martin Agency’s GEICO ads as part of the 100

things that makes America great. [https://www.interpublic.com/our-agencies/recent-

work/post?id=39&casename=GEICO]. Over the past two decades, GEICO’s advertising

campaigns – featuring the Gecko, the Caveman, the Humpday Camel, Maxwell the Pig,



                                           2
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 3 of 55 PageID# 3



Ice Cube and Little Richard – have been among the most creative, most awarded, and

most       successful   in   history.    [https://martinagency.com/news/us-most-creative-

partnerships-geico-the-martin-agency].

       1.        Joe Alexander (“Joe”) was the Chief Creative Officer (“CCO”) at The

Martin Agency. He led the team of creatives responsible for the great success of the

GEICO account and many others. Under Joe’s leadership, GEICO became the No. 2 car

insurance brand; OREO’s global sales rose 12%; Ping became the No. 1 driver in golf;

and Donate Life’s donor base increased 600%.          Joe’s creative leadership produced

acclaimed work for clients and brands in almost every category and medium.

[https://joealexander.net/about-me-1]. In 2017, The Martin Agency won a Grand Clio 1

award for the powerful short film Donate Life – The World’s Biggest Asshole.

[https://clios.com/awards/winner/film/donate-life/the-world-s-biggest-asshole-17052]. In

2015, GEICO’s Unskippable pre-roll campaign 2 was Adweek’s Campaign of the Year

and took home 12 Cannes Lions, 3 including the Grand Prix in Film:


       1
              The Clios is an esteemed international awards competition for the creative
business. Founded in 1959 to celebrate high achievement in advertising, the Clios
annually and throughout the year recognize the work, the agencies and the talent that
push boundaries and establish new precedent. The “Grand Clio” is the highest honor
bestowed by the Clios. [https://clios.com/awards].

       2
              https://www.youtube.com/watch?v=g0zJNjGM5Dw (“You can’t skip this
GEICO ad because its already over”); https://www.youtube.com/watch?v=4ELn-
NTKo44 (Geico – Unskippable Elevator); https://www.youtube.com/watch?v=8JomU-
0WHLk (Geico – Unskippable High Five);
https://www.youtube.com/watch?v=cshPQ3ZbESs (Geico – Unskippable Hungry Dog).

       3
               The Cannes Lions are the most established and coveted awards for the
creative and marketing communications industry. Winning at the Cannes Lions
International Festival of Creativity Festival puts you among the world’s elite. Cannes
Lions trophies are recognized globally as the ultimate achievement in creativity.
[https://www.canneslions.com/our-awards].


                                             3
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 4 of 55 PageID# 4




In 2013, Clouds Over Cuba, a striking interactive documentary produced for the JFK

Presidential Library and Museum, won an Emmy Award.       It was the first time an

advertising agency had ever won an Emmy in the News and Documentary category:




                                        4
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 5 of 55 PageID# 5



[https://martinagency.com/news/the_martin_agency_wins_emmy_for_clouds_over_cuba]

Well before Joe became CCO of The Martin Agency, he was the creative star of the

Agency. His writing for The JFK Presidential Library won international acclaim. His

writing for Healthtex captured the hearts of parents everywhere:




He helped win millions of dollars in new business for The Martin Agency, including

Mercedes-Benz, Olympus, PING, Kindercare, Remy Martin, Careerbuilder, Pizza Hut,

UPS, and more. From 2010 to 2012, he led the Walmart account:




Under Joe, the Walmart account grew to be the largest in Agency history with over

$45,000,000.00 in revenue. When Joe was promoted to CCO in 2012, the late Mike


                                            5
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 6 of 55 PageID# 6



Hughes, former Martin Agency President, stated that “Joe’s passion for the work, his

unbridled drive to push hard for brilliant creative and his ability to mentor creative talent

across all disciplines combine to make him the right guy for this critically important job.”

By May 2016, The Martin Agency was recognized at The One Show 4 as 2016 Agency of

the Year. The Agency and GEICO also received the inaugural Penta Pencil, an award

given to an agency-brand team who, together, have created stellar work for five or more

continuous    years. [https://martinagency.com/news/the-one-show-names-martin-agency-

2016-agency-of-the-year]. Joe was named one of the fifty (50) Most Creative People in

the World by Ad Age magazine and the 7th most Creative in the World by Adweek.

[https://adage.com/article/special-report-creativity-50-2015/creativity-50-2015-joe-

alexander/301720; https://www.adweek.com/brand-marketing/10-chief-creative-officers-

who-are-inspiring-breakthrough-work-us-agencies-165896/]. In 2017, just a few months

before his termination, the One Club ranked Joe # 1 Chief Creative Officer in the world:




       4
               The One Show is one of the most prestigious awards competitions in
advertising, design, interactive and branded entertainment. Judged every year by top
industry professionals, a Gold Pencil is the ultimate symbol of creative excellence.
[https://www.oneclub.org/awards/theoneshow/].


                                             6
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 7 of 55 PageID# 7



Joe was near the top of his career in advertising.

        2.      Everything Joe had worked for his entire life was destroyed in an instant

by false and defamatory accusations of sexual harassment and other misconduct

gratuitously published by DMA and the DMA Doe Defendants via anonymous direct

messages transmitted to Joe’s employer in Virginia, The Martin Agency. DMA and the

DMA Doe Defendants threatened to expose The Martin Agency as an enabler of sexual

harassment. DMA and its agents and co-conspirators caused The Martin Agency to

summarily terminate Joe’s employment without any due process or opportunity to be

heard. In December 2017, after Joe’s termination, DMA and the DMA Doe Defendants

bragged publicly about what they had done to Joe and what they threatened to do (and

later did) to others:




                                              7
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 8 of 55 PageID# 8



       3.      In this case, Joe seeks money damages for the extreme insult, pain,

embarrassment, humiliation, mental suffering, destruction of his career, destruction of his

good name, destruction of his personal and professional reputations, and the enormous

financial loss caused by the Defendants’ tortious interference with contract, common law

conspiracy, defamation, and intentional infliction of emotional distress. The misconduct

at issue in this case is egregious, intolerable and of an unprecedented type and scale.

While concealing their identities, the Defendants went out of their way to target and

wreck the life of a hugely successful and incredibly popular Virginia creative. The

Defendants should be punished for their unlawful actions and a very strong message

needs to be sent to prevent others of similar ilk from ever acting in a similar way.

                                      II. PARTIES

       4.      Joe lives in Richmond, Virginia. He is 59-years old. Joe grew up in a

huge family with three sisters and five brothers. Joe’s father “Ace” was a man of honor,

always aware of right and wrong. He had very defined moral guidelines. He was

respectful and open to differing points of view and new ideas. He passed those same

traits on to Joe. [http://consciencenow.blogspot.com/]. Joe is married. He helped raise

three (3) smart, confident, compassionate, successful daughters, with whom he is very

close. In addition to GEICO, Joe led the creative effort that helped transform UPS from

the world’s leading shipping company to the world’s leading supply chain and logistics

provider by asking, “What can Brown do for you?”. As a result of Joe’s creative

leadership, The Martin Agency won Effie Awards 5 between 2012 and 2017 for multiple



       5
              The Effie Awards recognize all forms of marketing that contribute to a
brand’s success. For over 50 years, winning an Effie has become a global symbol of
achievement. [https://www.effie.org/worldwide/about].


                                             8
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 9 of 55 PageID# 9



campaigns on behalf of multiple different clients, including GEICO and Walmart.

[https://effie.org/case_database/case/3051 (GEICO – Happier Than II, featuring the

Hump         Day          Camel)        (https://www.youtube.com/watch?v=WMsXhG9S2LU);

https://www.effie.org/case_database/case/NA_2012_6637 (Walmart)].               The Martin

Agency was named to the Ad Age Creative Innovators List four (4) times.

[https://adage.com/article/special-report-agency-alist-2016/creativity-innovators-martin-

agency/302296; https://martinagency.com/news/ad-ages-first-ever-campaign-of-the-year-

award]. The creative genius of The Martin Agency was a major reason parent company

Interpublic Group of Companies, Inc. (“IPG”) was named the Most Effective Holding

Company      of     the     Year   in     2017.   [https://interpublicgroup.gcs-web.com/news-

releases/news-release-details/ipg-named-most-effective-holding-company-2017-north-

american].

       5.         Joe sat on the distinguished board of The One Club, was Cannes Lions

Film Jury President in 2016, and was a regular guest speaker in the advertising industry

and on campuses, including the renowned VCU Brandcenter. It took a life-time for Joe

to establish his name, good will and to build his personal and professional reputations.

Until he was attacked and smeared by the Defendants beginning in November, Joe

enjoyed an untarnished reputation in the advertising industry.

       6.         Defendant, DMA, is a partnership, joint venture or unincorporated

association of individuals, none of whom, upon information and belief, is a citizen of

Virginia. DMA was formed in October 2017 by advertising executives and others for the

sole purpose of anonymously doxxing, smearing and shaming alleged sexual harassers in

the advertising industry. [https://adage.com/article/agency-news/diet-madison-avenue-




                                                  9
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 10 of 55 PageID# 10



 anonymous-instagram/312213 (DMA “is run by a ‘collective’ of 17 men and women who

 all have various day jobs in advertising, with additional assistance from 42 people on

 content creation, copy-writing design strategy and website and community management,

 according to the account. It now [as of February 2, 2018] has 7,500 followers and

 counting, they say”); https://qz.com/1201495/metoo-and-diet-madison-avenue-sexual-

 harassment-allegations-at-publicis-wieden-kennedy-martin-agency/ (DMA “is managed

 by 17 men and women, and is aimed at ‘exposing sexual harassment & discrimination in

 ad agencies since Oct 2017, cuz HR won’t.’”); https://www.refinery29.com/en-

 us/2018/03/192252/diet-madison-avenue-instagram-account-sexual-harassment-

 advertising (“Diet Madison Avenue has so far named a number of alleged serial predators

 publicly, and there has indeed been a string of high-level firings”)]. On or around

 January 29, 2018, DMA and the DMA Doe Defendants posted the following message on

 the dietmadisonave Instagram account:

        “We are growing, adding new people to our collective from agencies all over …
        so we are going to be everywhere. This will just help us improve what we are
        doing, bring new people into the discussion, and help us figure out what we want
        to do as a collective. As it remains, only the original select group of individuals
        will have access to private messages & emails”.

 DMA’s mission was to get white male chief creative officers fired. DMA was not out to

 clean up the advertising industry or to change anything. For DMA and the DMA Doe

 Defendants, it was personal and premeditated. On February 2, 2018, DMA and the DMA

 Doe Defendants confirmed that it had targeted seven (7) advertising agencies: “over the

 past few months we have held the following agencies accountable in a similar fashion:

 @martinagency @grey @tbwa @cpbgroup Next up: @mccann_ww & @180la.” DMA

 was aggressive, unabashed and publicly unapologetic:




                                            10
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 11 of 55 PageID# 11




 The Martin Agency was ground zero in DMA’s campaign of intimidation and character

 assassination. DMA began operations in or about October 2017 after the group heard

 stories about how harassment complaints were allegedly handled at The Martin Agency

 in   Richmond,    Virginia.   [https://www.nytimes.com/2018/03/07/business/media/diet-

 madison-avenue-instagram.html]. DMA solicited stories from women, including former

 employees of The Martin Agency. DMA compiled a “master” hit list of intended targets,

 which it posted online. Joe was DMA’s first victim. DMA operated an Instagram

 account, “dietmadisonave”. [https://www.instagram.com/dietmadisonave/]. 6 DMA used

 Instagram and its direct messenger (“DM”) service to target Joe and others for
        6
                 Instagram is a Instagram is a free photo and video sharing app available on
 Apple iOS, Android and Windows Phone. People can upload photos or videos to our
 service and share them with their followers or with a select group of friends. They can
 also view, comment and like posts shared by their friends on Instagram. Anyone 13 and
 older can create an account by registering an email address and selecting a username.
 [https://help.instagram.com/424737657584573]. Instagram is owned by Facebook, Inc.
 (“Facebook”). Facebook’s is authorized to transact business in Virginia. Its registered
 office and registered agent are located in the City of Richmond, Virginia. According to
 Instagram’s “Terms of Use,” a user “can’t do anything unlawful, misleading, or
 fraudulent or for an illegal or unauthorized purpose,” and “can’t post private or
 confidential information or do anything that violates someone else’s rights”. Further,
 Instagram’s “Community Guidelines” state that it is unacceptable to post “content that
 targets private individuals to degrade or shame them” or “personal information meant to
 blackmail or harass someone”. [https://help.instagram.com/581066165581870 (“terms of
 Service); https://help.instagram.com/477434105621119 (Community Guidelines)].


                                             11
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 12 of 55 PageID# 12



 termination. DMA communicated anonymously with The Martin Agency and former

 employees of The Martin Agency in Virginia for the express purpose of interfering with

 and ending Joe’s employment. In addition to its Instagram account. DMA set up three

 (3) email accounts, dietmadisonavenue@gmail.com, dietmadisonave@gmail.com and

 Madisonaveabuse@gmail.com, that it used to communicate false and defamatory

 statements concerning its targets. 7 Between October 2017 and the present, DMA and its

 agents published unverified, scandalous, and salacious statements about Joe, and acted as

 judge, jury and executioner to “call out” Joe for termination. DMA acted without due

 process, without affording Joe or any other target an opportunity to be heard, without

 evidence or verification. DMA blindly accepted stories from the women it solicited and,

 based on those stories, many of which were decades old and unverifiable, sentenced their

 targets to professional death. DMA represented everything that was wrong about the

 nascent #MeToo movement. It’s statements and visual content graphically symbolized

 hatred, intolerance and rabid misandry. DMA was determined to hold white male chief

 creative officers “accountable” no matter what the personal, professional and societal

 costs: 8




            7
                 In addition to Instagram and Gmail, DMA and the DMA Defendants were
 collectively responsible for publishing written and visual content on other social media
 platforms, including Facebook, Twitter, Snapchat, GoFundMe, and a WordPress website.
 DMA and the DMA Doe Defendants have since deleted, deactivated or discontinued
 many of these accounts.

            8
                  An advocate of violent activism has taken credit for one visual image
 employed by DMA. [https://twitter.com/ShannonDowney/status/959581597128445959
 (“@dietmadisonave hey. I’m in full support of outing the ad world perves. The boys
 will be boys piece is mine. Wanted you to know. My insta is @badasscrossstitch so you
 can credit it”)].


                                            12
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 13 of 55 PageID# 13




        7.     Defendant, DMA Doe Defendants 1-17 (the “DMA Doe Defendants”), are

 identifiable partners, associates and/or individual members of DMA, who acted as a

 “collective” to destroy the careers of white male chief creative officers, including Joe.

 The DMA Doe Defendants have concealed their identities and have resisted every effort

 to unmask them. Upon information and belief, the DMA Doe Defendants include current

 or former employees of Crispin-Porter-Bogusky [https://www.cpbgroup.com/], 180LA

 [https://www.180la.com/], and Droga5 [https://droga5.com/]. In 2017, DMA published a

 post stating that the group was comprised of people in the advertising industry, Ph.D

 students, professors, and 2 lawyers. Ralph M. Watson (“Watson”), another victim of


                                            13
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 14 of 55 PageID# 14



 DMA’s smear and intimidation campaign, received private messages (Instagram DMs)

 between DMA and an individual at the Droga5 advertising agency (“Droga5”). These

 DMs confirmed that the DMA Instagram account was operated in part by people who

 worked in advertising, with at least two working at Droga5. Each of the DMA Doe

 Defendants participated in a conspiracy together and with one or more former employees

 of The Martin Agency to tortiously interfere with and to terminate Joe’s employment

 with The Martin Agency. At all times material to this action, DMA and the DMA Doe

 Defendants directed highly defamatory communications and images (visual content)

 towards Virginia with the specific intent to cause injury to Joe in Virginia.

        8.      Sissy Estes (“Estes”) is a citizen of Virginia. She lives and works in

 Richmond. [http://www.sissyestes.com/]. Estes is a former employee of The Martin

 Agency. [https://www.linkedin.com/in/sissy-estes/]. She was an art director that Joe

 recruited and brought to the Agency in the mid-2000s. Estes worked primarily on the

 Walmart account. In or about 2011, after The Martin Agency lost a big portion of the

 Walmart business, Estes was part of a layoff. Estes held a grudge against Joe and was

 very vocal about her layoff. Estes conspired with the Defendants to tortiously interfere

 with Joe’s employment. Like DMA, Estes publicly bragged about taking Joe down. On

 November 30, 2017, for instance, she posted the following message to Facebook:




 In August 2018, long after Joe was terminated, Joe’s wife Sarah saw Estes in a jewelry

 store in Richmond. Estes again falsely accused Joe of “sexual harassing” Estes. Estes


                                              14
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 15 of 55 PageID# 15



 hissed, “I hope he never works another day in his life … thousands of women have

 thanked me”.      Between October 2017 and the present, Estes published false and

 defamatory statements about Joe to the Defendants, to persons in the advertising industry,

 to newspapers, including the Richmond-Times Dispatch, and to trade magazines, all in

 furtherance of the conspiracy to tortiously interfere with Joe’s employment as CCO of

 The Martin Agency and to ensure that Joe never works another day in his life. Among

 the articles that contain Estes’ false and defamatory statements are the following:

        https://www.wsj.com/articles/ousting-an-accused-harasser-wasnt-enough-ad-
 agency-staff-wanted-to-know-why-1513161001; 9

        https://www.richmond.com/business/local/amid-new-allegations-of-misconduct-
 former-employees-discuss-the-culture/article_b0930ee2-c672-55d6-8aca-
 ef14836999d9.html. 10




        9
                The Wall Street Journal reported that “[s]everal other former employees
 and another person with knowledge of Mr. Alexander’s alleged conduct told The Wall
 Street Journal about allegations of harassment and assault by the executive, including
 previously unreported details.” Estes was one of the unnamed “former employees”
 who spoke with the Journal.
        10
                The Richmond Times-Dispatch reported that “Sissy Estes, who worked at
 The Martin Agency from 2007 to 2012, said that when she was first hired, a creative
 director gave her a warning about Alexander with no explanation: ‘He said, ‘Stay away
 from Joe. Just try to avoid Joe.’ One day, Estes heard Alexander comment on another
 woman in his department: ‘Why would we hire someone who looks like that? … Another
 time, Estes said she heard Alexander tell a woman she looked great and dared the woman
 to go to HR about it … He earned the moniker ‘HR Joe,’ Estes said … ‘I know Joe loves
 his wife and his family, but he’s saying things that could be construed as a sexual invite
 or a coming on or sexually inappropriate things that he should not be saying. There were
 so many women coming to me crying,’ Estes said. ‘A lot of us tried to change things,
 and we were brushed off.’ About a month later, Estes was laid off, along with others at
 the company”. Estes’ statements to the Richmond Times-Dispatch were completely
 fabricated as part of the conspiracy to defame and tortiously interfere with Joe’s
 employment. None of these events ever occurred.




                                             15
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 16 of 55 PageID# 16



 As a veteran in the advertising industry, Estes knew that her false and defamatory

 statements to DMA and to the media would be republished over and over and over to

 Joe’s detriment. [E.g., https://twitter.com/patrickmwilson/status/942077220645982209].

        9.      Estes is very good friends with Robin Bidwell (“Bidwell”), another former

 employee of The Martin Agency. In 2011, Bidwell made a claim against The Martin

 Agency and Joe.      She alleged (falsely) that she had been sexually harassed.       Joe

 emphatically denied any wrongdoing. The matter was settled in 2013 with Bidwell, The

 Martin Agency and Joe executing a confidential settlement agreement. 11 In spite of the

 confidential settlement agreement, Bidwell leaked the terms of the confidential settlement

 to Estes who in turn leaked the terms to the Defendants between October 2017 and

 November 21, 2017. Those leaked confidences and other improper methods were used to

 interfere with and cause the termination of Joe’s employment with The Martin Agency.

        10.     Adweek is a Delaware limited liability company. Adweek is owned by

 Canadian private equity firm, Beringer Capital. [https://www.beringercapital.com/;

 https://www.adweek.com/digital/adweek-acquired-private-equity-firm-beringer-capital-

 172542/;     https://twitter.com/tonyrobbins/status/756490412693479424?lang=en      (“My

 partners and I purchased @Adweek – one of the leading trade publications”)]. None of

 Adweek’s members is a citizen of Virginia. Adweek launched in 1978 and now attracts

 more than 6.5 million monthly unique visitors online, counts 1.9 million social media

 followers,    and    has   a    weekly     print   circulation    of   around     40,000.

 [https://www.youtube.com/channel/UCKhCJRTHHLuW2iW7XQtcfyQ (“we reach more

 than 6,000,000 marketing wizards, ad innovators, tech titans, media mavens and brand


        11
               Incredibly, IPG claimed that it first learned about the 2013 settlement in
 the week of November 20, 2017.


                                            16
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 17 of 55 PageID# 17



 geniuses … three times our nearest competitor”)]. Adweek regularly transacts substantial

 business in Richmond, Virginia, where it has a large social media following and a

 subscriber base, including The Martin Agency. Since 1978, Adweek and its employees

 have written hundreds, perhaps thousands, of articles on matters relating to Virginia’s

 advertising industry. At all times relevant to this action, Adweek acted as a partner,

 associate, or member of DMA or as an agent of DMA and the DMA Doe Defendants to

 publish and republish false and defamatory statements about Joe on the Internet and via

 social media, with the intended goal that Joe would never work again.

        11.     Defendant, Coffee, is a blogger, writer, and former senior editor employed

 by Adweek. [https://www.adweek.com/contributor/patrick-coffee/]. At all times relevant

 to this action, Coffee acted as an partner, associate or member of DMA or as an agent of

 DMA and the DMA Doe Defendants to publish and republish false and defamatory

 statements about Joe on the internet and via social media. In 2018 and 2019, Adweek

 and Coffee published and republished the following defamatory articles about Joe to

 subscribers and advertising executives in Virginia:

         https://www.adweek.com/agencies/the-martin-agency-promotes-karen-costello-
 to-cco-in-the-wake-of-joe-alexanders-scandalous-departure/
         (“The Martin Agency Promotes Karen Costello to CCO in the Wake of Joe
         Alexander’s Scandalous Departure”); 12




        12
                Coffee published his articles to multiple new target audiences, including
 his followers on Twitter, to Adweek’s 600,000+ followers on Twitter, to the 81.500
 Twitter followers of Adweek’s “AgencySpy”, and Adweek’s 600,000+ followers on
 Facebook. [See, e.g., https://twitter.com/AgencySpy/status/1039533742249992192;
 https://www.facebook.com/Adweek/posts/joe-alexander-departed-last-december-amid-
 an-investigation-into-claims-of-sexual/10155436232142075/].


                                             17
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 18 of 55 PageID# 18



         https://www.adweek.com/agencies/when-metoo-came-to-madison-avenue/4/
         (“When #MeToo Came to Madison Avenue … staffers at The Martin Agency say
         their complaints to HR about CCO Joe Alexander were repeatedly ignored or
         dismissed for years before he was ousted last December over multiple sexual
         harassment allegations”);

         https://www.adweek.com/agencyspy/the-martin-agency-turns-joe-alexanders-old-
 office-into-a-meeting-room-and-dog-house/148911/
         (“It’s been 10 months since The Martin Agency parted with CCO Joe Alexander
         after 26 years amid an investigation into multiple claims of sexual harassment
         made over nearly two decades”) (emphasis in original);

         https://twitter.com/PatrickCoffee/status/1075407319943524352
         (“The Martin Agency one year after the Joe Alexander sexual harassment scandal
         blew up the ad industry”);

         https://www.adweek.com/agencies/the-5-most-important-ad-industry-stories-of-
 2018/
         (“Misogyny and advertising have an unfortunate and well-documented history …
         This year, the conversation unquestionably changed; whether that change was
         dramatic enough to permanently impact the industry for the better remains a
         matter for debate. #MeToo officially hit the business in December 2017, when
         The Martin Agency fired CCO Joe Alexander”);

       https://www.adweek.com/agencyspy/the-20-biggest-agencyspy-posts-of-
 2018/152124/
       (“However you may now feel about Diet Madison Avenue, the group exerted a
       huge influence over the calendar year. After the departure of The Martin
       Agency chief creative Joe Alexander last December, 2018 became the year
       #MeToo finally arrived as the industry maybe, finally began to grapple
       with endemic abuses of power”).

 Virtually every article published by Coffee for Adweek between December 2017 and July

 2019 contains provably false and defamatory statements about Joe. Coffee’s articles

 have been republished millions of times in the last year in Virginia by third-parties,

 including Refinery 29, The Martin Agency, McCann, Marsha Wright, and many others.

 [See, e.g., https://www.refinery29.com/en-us/2018/12/217506/the-martin-agency-women-

 executives-times-up;   https://martinagency.com/news/then-and-now-refinery29-profiles-




                                           18
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 19 of 55 PageID# 19



 the-martin-agency;      https://twitter.com/McCannMexico/status/1082802531305177088;

 https://twitter.com/marshawright/status/1078298314406313984].

                           III. JURISDICTION AND VENUE

        12.      The United States District Court for the Eastern District of Virginia has

 subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

 citizens of different States and the amount in controversy exceeds the sum or value of

 $75,000, exclusive of interest, costs and fees.

        13.      The Defendants are subject to personal jurisdiction in Virginia pursuant to

 Virginia’s long-arm statute, § 8.01-328.1(A)(1), (A)(3) and (A)(4) and § 8.01-328.1(B) of

 the Code, as well as the Due Process Clause of the United States Constitution. The

 Defendants and their agents and co-conspirators in Virginia transmitted and published

 false and defamatory statements in Virginia for the sole purpose of injuring Joe and

 interfering with his employment at The Martin Agency. The Defendants are subject to

 specific personal jurisdiction. They have minimum contacts with Virginia such that the

 exercise of personal jurisdiction over them comports with traditional notions of fair play

 and substantial justice and is consistent with the Due Process Clause of the United States

 Constitution.

        14.      Venue is proper in the Richmond Division of the United States District

 Court for the Eastern District of Virginia. A substantial part of the events giving rise to

 the claims stated in this action occurred in Richmond, Virginia.




                                              19
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 20 of 55 PageID# 20



               COUNT I – TORTIOUS INTERFERENCE WITH CONTRACT

          15.     The Martin Agency is a wholly-owned subsidiary of IPG. It is part of

 IPG’s “McCann Worldgroup” network [https://www.mccannworldgroup.com/], one of

 the world’s largest advertising agency networks.

          16.     Joe had a valid written contract with The Martin Agency that was not

 terminable at will. In 2016, Joe earned gross wages of $1,071,856.83. His performance

 in 2016 was nothing less than spectacular. In March 2017, Joe received a 2017-2018

 Long Term Incentive (LTI) Award from McCann.              Joe’s creative product in 2017

 exceeded all expectations.

          17.     Between     2013   and   2017,   The Martin    Agency    underperformed

 financially. 13 The major cause was the CEO, Matt Williams (“Williams”). Williams’

 underperformance as CEO was well-known inside the Agency. He faltered in all major

 areas:    financial – declining revenue, margin and profit; new business – no CMO

 recruited and put in place for years and a stunning lack of wins; strategy and

 communications – failure to appoint a new CSO and a lack of cohesive strategic vision

 for 4 years and a failure to update the Agency’s company vision and communication

 strategy. Most importantly, Williams failed to inspire and connect with The Martin

 Agency staff. He was often described by others as “not understanding how the agency

 actually works.” Concerns about Williams simmered into the fall of 2017.

          18.     Williams’ underperformance did not go unnoticed at McCann. Concerns

 filtered down from McCann to The Martin Agency’s former CEO and chairman emeritus,

 John Adams (“Adams”). Adams emailed both Joe and Martin Agency President, Beth



          13
                  The Martin Agency’s creative product kept it from sinking.


                                              20
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 21 of 55 PageID# 21



 Rilee-Kelley (“Rilee-Kelley”), that the Agency had a real problem and needed to make an

 action plan. Adams laid out an elaborate plan pursuant to which Williams would step

 down as CEO and become chairman (and retain a new business role as head of strategy),

 and Rilee-Kelley would take over as CEO. Behind the scenes, Rilee-Kelley made sure

 Williams did not know he was being pushed out as CEO and replaced. She also made

 sure that she and Joe were the leadership team moving forward. When the action plan

 was complete, Rilee-Kelley texted Joe as follows:




 Throughout the entire process of reorganizing management, Rilee-Kelley never once

 suggested to anyone that Joe’s behavior had ever been an issue. Rather, as evidenced by

 her text message, Rilee-Kelley thought that the path to improvement of The Martin

 Agency’s financial picture was “you and me, kid”. Rilee-Kelley would not have hitched

 her wagon to Joe if there had been any complaints made about Joe.

        19.    On September 22, 2017, Joe picked his favorite ads of all time for

 Adweek. [https://twitter.com/InterpublicIPG/status/911304184217075714].




                                           21
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 22 of 55 PageID# 22



        20.     On September 27, 2017, Joe was honored by the 4A’s Foundation 14 as one

 of the “100” who made advertising great. The award was a recognition of Joe’s strong

 belief in and practice of diversity in the workplace. 15

        21.     On October 2, 2017, the Richmond Times-Dispatch published a lengthy

 piece in the Metro Business section, entitled “An honor for Martin’s Agency’s

 Alexander”.     [https://twitter.com/Advertising24x7/status/914696959381737479    (“Joe

 Alexander of The Martin Agency - making advertising great”)]. Joe and many

 members of his creative team were on the cover:




        14
                The 4A’s is the national trade association representing the advertising
 agency business in the United States. Established in 1997, the 4A’s Foundation was
 created to galvanize the industry around improving the level of diversity within
 advertising and media agencies. [http://foundation.aaaa.org/about].

        15
                After Joe was terminated by The Martin Agency, the 4A’s Foundation
 summarily rescinded the award. https://www.thedrum.com/news/2017/12/08/4as-
 rescinds-joe-alexander-s-organizational-honor]. Coffee was the first to report the award
 being rescinded. [https://www.adweek.com/agencyspy/a-martin-agency-account-director-
 offers-her-perspective-with-notmymartin-post/140968/].


                                               22
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 23 of 55 PageID# 23



 All seemed well. No one informed Joe of any complaints about his behavior or issues of

 any kind. Joe had the solid backing of the entire Martin Agency.

        22.    In October 2017, Joe and Rilee-Kelley traveled to New York for a forward

 planning meeting with McCann. At the meeting, they laid out the action plan. McCann

 Worldgroup North America President, Chris MacDonald (“Macdonald”), was very

 impressed with the financial and creative plan outlined by The Martin Agency for 2018.

 He emailed Joe:




 During the meetings, Joe had the full and unfledging support of Rilee-Kelley and

 McCann. Joe’s creative work and leadership were complimented. No questions of any

 kind were raised by anyone. While in New York, Joe went to a Yankee’s game with the

 Global Creative Chairman of McCann Worldgroup, Rob Reilly (“Reilly”):


                                            23
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 24 of 55 PageID# 24




 Again there was no mention from anybody, either inside The Martin Agency or at

 McCann, of any complaints about Joe or any issues of any kind. In fact, Joe’s creative

 campaigns were universally praised and commended.

        23.    On November 7, 2017, Macdonald met with Joe and others at The Martin

 Agency in Richmond, Virginia, for follow-up planning sessions. Once again, Joe’s work

 was complimented. After the meeting, Macdonald emailed Joe:




                                          24
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 25 of 55 PageID# 25




 As of November 7, 2017, there was not a single mention of any complaint or issue of any

 kind involving Joe. No one who attended the planning meeting, including Rilee-Kelley

 and Williams, mentioned anything.

 A.        DIET MADISON AVENUE INTERFERES WITH JOE’S CONTRACT

           24.      In or about October 2017, Cindy Gallop (“Gallop”) 16 issued a public call

 to action on Facebook for advertising professionals to speak up about “sexual harassers”

 in the industry.       Gallop claimed that her Facebook post came “in response to the

 outpouring of sexual harassment stories allegedly committed by Hollywood producer

 Harvey            Weinstein”.        [https://adage.com/article/agency-news/cindy-gallop-asks-

 advertising-expose-harvey-weinsteins/310976].          Gallop urged woman to “name the

 names of their harrassers”. [https://www.campaignlive.co.uk/article/sexual-harassment-

 adland-cindy-gallop-wants-names/1447809]. Gallop claimed to have been contacted by

 at least 160 women who reported sexual harassment of some kind.                 Based on the

 unverified reports she received, the outspoken Gallop compiled “Cindy’s List” of alleged

 “sexual         harassers”.     https://www.mumbrella.asia/2017/11/cindy-gallop-asia-treated-

           16
                 Gallop claims that she likes to “blow shit up. I am the Michael Bay of
 business”. [https://twitter.com/cindygallop?lang=en].


                                                 25
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 26 of 55 PageID# 26



 dumping-ground-sexual-predators (“What a load of absolute fucking bollocks. A man in

 the industry recently said to me that men are scared of appearing on ‘Cindy’s List’ and

 that anyone could find themselves on it. I bit his head off because the sheer scale of

 human misery I’m looking at in my inbox from all around the world, and not a false

 accusation in them – quite the opposite. How dare these men pronounce on it; they have

 no idea what women have been going through for decades. This is why we need to break

 these stories: these men, these names and companies and client brands attached, so the

 men understand the problem is them”).

        25.     Upon information and belief, Gallop supplied “Cindy’s List” to DMA or

 the DMA Doe Defendants, and instigated, aided, abetted, enticed and/or assisted DMA in

 its smear and intimidation campaign. Joe’s name was on “Cindy’s List”.

        26.     On October 30, 2017, IPG’s chairman, Michael Roth (“Roth”),

 anticipating attacks by Gallop and #MeToo, circulated an internal note/memo all 50,000-

 plus IPG employees around the world, including everyone at The Martin Agency, under

 the subject line “A Workplace Free from Harassment” (the “Roth Memorandum”). The

 Roth Memorandum “outlined a ‘zero-tolerance’ policy for all types of harassment”.

 [https://www.adweek.com/agencies/ipg-ceo-issues-memo-promising-zero-tolerance-for-

 sexual-harassment/; https://www.thedrum.com/news/2017/10/30/ipg-chief-michael-roth-

 details-firm-s-zero-tolerance-policy-sexual-harassment-memo].

        27.     Roth shamelessly pandered to Gallop and #MeToo in order to insulate IPG

 and its agencies from the devastating negative publicity and adverse financial effects

 incident to the witch hunts that started in the fall of 2017.




                                               26
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 27 of 55 PageID# 27



        28.     Because of Roth’s irresponsible Memorandum, Joe was at the mercy of

 every disgruntled employee or ex-employee of The Martin Agency with an axe to grind.

        29.     DMA, the DMA Doe Defendants, Adweek and Coffee each knew that Joe

 was employed as CCO of the Martin Agency from their review of public records and

 information, and/or from discussions with ex-employees of The Martin Agency with

 whom the Defendants were in private communications.

        30.     Beginning on or about November 7, 2017, DMA and the DMA Doe

 Defendants published numerous false and defamatory statements to The Martin Agency

 about Joe via Instagram instant messenger.         They wrongly accused Joe of sexual

 harassment. The labeled him a predator. 17 Estes or another former employee of The

 Martin Agency falsely stated to DMA that in “Joe Alexander’s case, there was a slush

 fund created just for him internally at Martin” to deal with Joe’s “crap”:




        17
               Upon information and belief, the Defendants engaged in other written and
 oral defamation of Joe between December 2017 and the present that Joe has not
 discovered because he does not have access to the DMA Instagram account or the DMA
 Gmail accounts or the emails and text messages of the individual DMA Doe Defendants.
 Joe believes that additional false and defamatory statements will be revealed through
 discovery.


                                              27
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 28 of 55 PageID# 28



        31.    The Defendants intentionally interfered with Joe’s employment, property

 rights and business expectancies by, inter alia, engaging in repeated acts of defamation

 and insulting words    Through defamation, threats, intimidation and extortion, they

 induced IPG and The Martin Agency to terminate Joe’s contract.

 B.     THE MARTIN AGENCY TERMINATES JOE

        32.    IPG claims that it “first learned of Mr. Alexander’s alleged misconduct in

 mid-November” 2017. [https://www.wsj.com/articles/ousting-an-accused-harasser-wasnt-

 enough-ad-agency-staff-wanted-to-know-why-1513161001]. As soon as IPG was made

 aware of the false statements being made about Joe by DMA and the DMA Doe

 Defendants, IPG ordered The Martin Agency to terminate Joe.

        33.    IPG decided to appease DMA and terminate Joe in the hopes that DMA

 would not look further into the cover-up of sexual harassment by the “C-suite” and/or the

 handling of sexual harassment claims by IPG/Martin. IPG wanted to get the spotlight off

 itself and The Martin Agency before DMA negatively publicized the salacious stories it

 threatened to leak. IPG sacrificed its very top creative at The Martin Agency because of

 DMA and the DMA Doe Defendants’ defamation and threats.

        34.    Although IPG and The Martin Agency represented to trade magazines,

 including, but not limited to, Ad Age, that Joe’s termination followed an “internal

 investigation into an allegation of sexual harassment by the chief creative officer”

 [https://adage.com/article/agency-news/exit-martin-agency-cco-joe-alexander-internal-

 investigation/311550; https://twitter.com/adage/status/938523336858054656 (emphasis

 added)], in truth, there was no investigation and, even more to the point, there was no

 “allegation of sexual harassment” that prompted Joe’s termination. Joe was summarily




                                            28
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 29 of 55 PageID# 29



 terminated without any due process in response to the false and defamatory statements

 made by DMA and the DMA Doe Defendants.

        35.      IPG instructed The Martin Agency to concoct a sexual harassment

 complaint so as to conceal the fact that IPG had decided to give up Joe to toxic DMA and

 #MeToo. The Martin Agency complied with IPG’s order.

        36.      On November 21, 2017, at 3:30 pm, Joe met with Rilee-Kelley and

 Williams. Joe thought it was a routine weekly meeting. Rilee-Kelley had one sheet of

 paper. She told Joe that “someone” 18 had filed a sexual harassment complaint against

 Joe. Joe was floored. Rilee-Kelley refused to give any details. She misrepresented to

 Joe that it looked “bad”. Rilee-Kelley said that Joe had two options: (1) resign and it

 “goes away”, or (2) “you can fight it and probably lose which would result in your

 termination.    As your friend, you should take number 1”.         Rilee-Kelley refused to

 disclose what the complaint was or who made it. She told Joe, “we must protect the

 confidentiality of the accuser.”    Rilee-Kelley and Williams informed Joe that if he

 resigned, they would work with him on an acceptable statement to be made to The Martin

 Agency staff.

        37.      The meeting lasted a total of seven (7) minutes.

        38.      Joe left dumfounded, confused and deeply hurt.

        39.      He retrieved his belongings. Around 4:19 p.m., he quickly sent a text to

 his team, including Katie, stating that something “personal” had happened and that he

 would need to take the rest of the year off.



        18
               Joe would later find out that the alleged “someone” was a woman who Joe
 had worked with for years, Katie Pinkard Fallen (“Katie”), who had never before
 complained to anyone about Joe.


                                                29
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 30 of 55 PageID# 30



           40.   At 5:44 p.m. on November 21, 2017, Katie responded to Joe’s text. Katie

 stated:




 When Joe explained to Katie that it was “bad”, Katie replied:




                                            30
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 31 of 55 PageID# 31



 On November 23, 2017 (Thanksgiving), Katie texted Joe again:




        41.    Katie was a colleague and friend. Prior to November 21, 2017, Katie

 never expressed any complaints, concerns, or fears of any kind to Joe. She made no

 complaints of sexual harassment. 19 In fact, throughout the many years they worked

 together, Katie always expressed how much she respected Joe and enjoyed working with

 him. In 2016, for instance, to celebrate Joe’s 25th anniversary with The Martin Agency,

 dozens of Joe’s Martin Agency co-workers gave Joe a book full of beautiful, heart-felt

 tributes. Katie wrote these kind words about Joe:




        19
               Katie’s text messages demonstrate that she did not level a complaint of
 sexual harassment before Thanksgiving 2017, and that Rilee-Kelley was lying. If Katie
 had made a complaint of sexual harassment against Joe, she would not have said, “[h]ope
 you and your family are ok”. Katie would not have said, “[w]hatever this is, you will get
 through it”. She would not have wished a sexual harasser “Happy Thanksgiving”.
 Katie’s texts demonstrate that she did not even know about any claim of sexual
 harassment on November 21, 2017 when Rilee-Kelley misrepresented that “someone”
 had made such a complaint.


                                            31
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 32 of 55 PageID# 32



 “I’d follow you anywhere”. These are not the words of a woman who has EVER been

 sexually harassed by her boss.

        42.     Joe’s   style was    inclusive,   collaborative,   nurturing,   encouraging,

 mentoring, advocating. He treated all colleagues with respect. He shared opportunity

 with all, as evidenced by the thanks he routinely received:




        43.     In truth, Rilee-Kelley, acting upon direction from IPG, manufactured the

 false claim that Joe had sexually harassed Katie. Rilee-Kelley betrayed Joe and acted out

 of mechanical loyalty to IPG and Roth. Rilee-Kelley was a good lieutenant who valued

 the security of her job more than loyalty to her partner of two decades. She backed IPG

 and terminated Joe’s employment to avoid exposure of purported HR complacency at

 The Martin Agency. [See https://www.nytimes.com/2018/03/07/business/media/diet-




                                             32
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 33 of 55 PageID# 33



 madison-avenue-instagram.html (DMA was “formed after its members learned of how

 harassment complaints were handled at the Martin Agency”)].

        44.     The day after Thanksgiving, Riley-Kelley texted Joe. She told Joe that he

 could not reach out, talk to, or “confront” anyone at The Martin Agency, McCann or IPG.

 She warned Joe about trying to figure out who had lodged the complaint: “Pls don’t try to

 figure out who lodged the complaint because it can be viewed as retaliation which would

 result in immediate dismissal.” In truth, Rilee-Kelley was afraid that Joe would discover

 that the complaint of sexual harassment was a lie.

        45.     By Monday, November 27, 2017, Joe still had not heard anything from

 Rilee-Kelley about the next steps. On Tuesday, November 28, 2017, Joe received a text

 from Rilee-Kelley at 6:19 pm: “Just tried to call you. You are my partner and I get it. I

 am trying to get you as much as I can so you can make the right decision so you can be

 thoughtful and make the right decision for you going forward. And it’s taken more time

 than I hoped. Working hard to get you something tomorrow.” This was more lies. In

 truth, Rilee-Kelley was desperately trying to solicit more complaints against Joe.

        46.     On Thursday, November 30, 2017, Joe met with Rilee-Kelley and

 Williams at the Willow Oaks Country Club. Rilee-Kelley slid a single sheet of paper

 across the table. There were 10 lines on the paper, each describing in very general terms

 an alleged complaint. No dates, times, places, or names. Joe asked for the name of the

 woman – the “someone” – who had filed the complaint. Rilee-Kelley refused to say. Joe

 asked if any complaint was in writing. Rilee-Kelley stated that “they” had one email, the

 rest were “verbal” complaints. Rilee-Kelley did not identify when the so-called verbal

 complaints had been made. Rilee-Kelley again said that it “doesn’t look good and as




                                             33
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 34 of 55 PageID# 34



 your friend, I advise you to resign because if you investigate and the complaints are true,

 you will be fired with cause and lose everything.” This was Rilee-Kelley’s third threat

 along these lines.   Joe looked Rilee-Kelley in the eye and said, “after 26 years of

 partnership and all that I’ve done, you couldn’t come to me and say this is bad. You have

 6 months. Let’s figure out an exit that’s good for all of us.” No response. Rilee-Kelley

 then looked at Joe and stated, “you should be grateful we are offering you the option to

 resign. You think Matt Lauer got that? You think Garrison Keiller got that? We are

 doing you a favor.” Then, Williams dropped the final bombshell. He told Joe “You have

 until 5 pm tomorrow, Friday December 1, to take option 1 or 2. Because people are

 already wondering where you are, what’s going on, and we have to tell our clients. We

 can’t have this speculation.”

        47.     Joe was so upset he left after 25 minutes.

        48.     Shortly after the meeting on November 30, 2017, Williams texted Joe:




                                             34
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 35 of 55 PageID# 35



        49.     On December 1, 2017, Joe attended a pretextual Human Resource

 inquisition at the Richmond Marriott Downtown.         Meg Garner and Alice Albright

 (Martin Agency HR) were at the meeting in person. Dana Mansfield (HR McCann)

 participated by phone. Garner reminded Joe about the IPG Code of Conduct and then

 revealed to Joe that the sexual harassment claim had been filed by Katie.

        50.     Joe could not believe it. There was no one in The Martin Agency that Joe

 was professionally or personally closer to than Katie. Katie was Joe’s assistant right out

 of college.   They shared everything: work, home, kids, play, laughs, sadness, trust,

 everything. Both Joe and Katie engaged in typical office banter: You look great. Those

 jeans are awesome. That’s a great haircut. Joe was Katie’s biggest champion. In fact,

 Joe hand-selected Katie to be The Martin Agency’s first creative recruiter. Katie was

 awesome, just as Joe had predicted. She took time off and had a baby. She came back

 into a new role – creative department manager. Katie was not as confidant in the new

 role, but, again, Joe propped her up and made sure everyone knew she was nailing the

 job. Joe and Katie were as close as could be. In fact, Joe would always confide in her

 the most important secrets in the Agency and in the department. Katie called it, “The

 Vault.” “Don’t worry,” she would say. “It’s in the vault.” Anything Joe said to Katie he

 knew was safe, as safe as it would be with anyone.

        51.     Garner gave Joe a 4-year old email from 2013. The subject matter was the

 Cobblestone Awards, an award Katie and Joe organized every year for the top creative

 contributors in The Martin Agency. In a line buried in the email, Joe and Katie bantered

 back and forth (as always) about a dream that Joe had had. Joe did not even remember

 the email. No one ever complained about the email. Rather, Garner and/or Rilee-Kelley




                                            35
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 36 of 55 PageID# 36



 searched the server for things to use against Joe, and found one old email. Joe was not

 even given a copy of the email. Garner went on to mention other verbal “incidents”: a

 young woman wonders why Joe pays attention to her; another woman says Joe makes her

 feel “creepy”; another person says Joe called other women “hot”; Joe texts emojis to a

 women; another person asks why Joe wanted to meet her in his office. 20

        52.       It was a preposterous witch hunt. Joe asked, “how are any of these

 incidents sexual harassment?” Joe asked for times, places and dates. Garner admitted

 that she did not have any times, places or dates. Garner said that in her claim Katie said

 she changed her clothes and appearance to stop the “harassment”. This was not true.

 Katie was not shy about her clothes, her body and making sure everyone knew she looked

 great. She often said in front of Joe and others that she was proud of her body by saying,

 “There’s no shame in my game.” She was completely comfortable around Joe and others

 no matter what she was wearing. In fact, one of the last times she and Joe worked

 together in his office, Katie wore a very short skirt and moved her chair right next to

 Joe’s. And, that same week, she sat working on Joe’s sofa wearing tight jeans, her legs

 spread-eagled.

        53.       The meeting was pointless. Garner, Albright and Mansfield showed “zero

 tolerance” and showed a reckless disregard for due process. They had already made a

 decision on who/what to believe and who/what not to. It was a sham.




        20
              Joe’s office was glass-walled, right in the middle of the busiest part of The
 Martin Agency, hardly a place where any “sexual harassment” would have ever occurred.



                                            36
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 37 of 55 PageID# 37



        54.     About 25 minutes into the inquisition, Joe handed Garner a forced

 resignation letter. He stood up and said, “I would rather walk out with my dignity than

 go through this inquisition any longer.” Joe left.

        55.     After the HR inquisition on December 1, 2017, Joe prepared a draft

 statement to be released to The Martin Agency. He sent it to Rilee-Kelley and Williams

 because they had promised that if Joe resigned they would release a joint statement

 together concerning Joe’s departure from The Martin Agency. At 5:00 p.m., much to

 Joe’s chagrin, Williams texted Joe the following message:




                                              37
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 38 of 55 PageID# 38



        56.     By 5:00 p.m. on December 1, 2017, Joe’s entire history and presence on

 The Martin Agency website and social media – articles, bio, awards, photos – had been

 scrubbed. It was planned and premeditated.

        57.     At 6:00 p.m., Adweek and Coffee published the “breaking” news of Joe’s

 termination to Adweek’s millions of online subscribers and its 600,000 Twitter followers.

 [https://www.adweek.com/agencies/the-martin-agencys-chief-creative-officer-joe-

 alexander-is-out-after-26-years/;

 https://twitter.com/Adweek/status/956919170561691650].

 C.     THE MEDIA SLAUGHTER

        58.     Because of Joe’s sudden departure and the vagueness of Williams’ internal

 announcement to The Martin Agency, speculation about Joe’s termination spread like a

 wildfire in Southern California. Former co-workers and peers texted and emailed Joe

 relentlessly. They expressed bewilderment, sadness and thanks for Joe’s leadership.

 Katie – the woman who allegedly complained about sexual harassment – texted the

 following message to Joe:




 Joe could not believe what was happening. The woman who The Martin Agency and

 IPG represented Joe had “sexually harassed” was “here for” him.               Obviously

 preposterous lies from IPG and The Martin Agency.




                                            38
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 39 of 55 PageID# 39



        59.     Joe tried to maintain his dignity and self-respect. He posted a statement

 on Facebook:

        “What a great run. But it’s time for a new challenge. I couldn’t be prouder of the
        work we accomplished together. More important, it has been a blessing of a
        lifetime to do work I love with people I love. The Martin creative bar will
        continue to be high because of the deepest bench in the business. I wish them
        nothing but the best. And I look forward to the next adventure. Shedding a tear
        tonight through an eye toward the future. Cheers.”

        60.     On December 5, 2017, Joe gave an official statement to Lindsay Stein

 (“Stein”) at Ad Age:

        “The Martin Agency is my family. Rather than a drawn-out, hurtful investigation,
        resigning was the proper thing to do to protect my family and all the people I’ve
        worked so closely together with in my 26 wonderful years. I will always love that
        place and the people who make it so special. Please respect my privacy during
        this very, very sad time.”

        61.     On December 6, 2017, Coffee texted Joe to advise that Adweek was

 “preparing to run a story indicating that you were fired from The Martin Agency after

 multiple female employees filed sexual harassment complaints against you. The story

 also notes that a case brought against you in 2012 was settled out of court for an

 undisclosed total. Please let me know if you would like to comment.” Coffee had

 already written the story. He had been working on it all week. He did not care if Joe

 commented or not.      In furtherance of the conspiracy, Coffee intended to publish a

 scandalous story that would ensure Joe never worked again.

        62.     On December 7, 2017, Adweek and Coffee, acting in concert with or on

 behalf of DMA and the DMA Doe Defendants, published a damning indictment of Joe,

 citing unnamed “sources”, anonymous “women”, an unidentified “former executive”, and

 unidentified “former employees” and “former co-workers”. As planned, Adweek and

 Coffee gave a national public voice to and amplified the tortious conduct of DMA and



                                            39
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 40 of 55 PageID# 40



 the DMA Doe Defendants. [https://www.adweek.com/agencies/the-martin-agency-chief-

 creative-officer-joe-alexander-exits-after-multiple-sexual-harassment-complaints-

 sources-say/ (“The Martin Agency Chief Creative Officer Joe Alexander Exited

 After Multiple Sexual Harassment Complaints, Sources Say”) (the “Adweek Hit

 Piece”)]. 21

         63.     To increase the breadth of publication and exacerbate the injury to Joe’s

 reputation, Adweek and Coffee republished the Adweek Hit Piece to Adweek’s 600,000+

 followers      on   Twitter.   [https://twitter.com/Adweek/status/938813662390882304].

 Defendants’ intent was to broadly interfere with and eliminate Joe’s ability to find any

 prospective employment.

         64.     The Adweek Hit Piece was an intentionally gross fabrication and

 distortion of the truth. It contained multiple false and defamatory statements of and

 concerning Joe, including:

         ●       Joe left The Martin Agency “after several sexual harassment claims 22
                 about him were made with the agency”;


         21
                 The coordinated effort between DMA and Adweek/Coffee is evidenced by
 the timing of publication of Coffee’s various stories. Coffee was always first to report
 the terminations. He clearly had inside information from DMA that no one else had. For
 instance, on the same day Watson was fired by CBP, Adweek/Coffee simultaneously
 published an article titled “CP+B Fires Chief Creative Officer Ralph Watson”.
 [https://www.adweek.com/agencies/cpb-fires-chief-creative-officer-ralph-watson/]. That
 article, and the “hit list” published by DMA shortly thereafter, linked Watson to other
 high-profile advertising executives’ terminations that were allegedly because of sexual
 harassment.

         22
                The only “sexual harassment claim” ever made prior to December 1, 2017
 was the one reported to Joe by Garner. In truth, however, Katie never made the claim
 prior to December 1, 2017. IPG and The Martin Agency induced Katie to make the
 claim, which IPG and The Martin Agency then supplied to trade magazines as the reason
 for Joe’s termination. IPG and The Martin Agency concealed the truth, which is that they
 terminated Joe in response to DMA’s threat to publicly expose and shame IPG and The
 Martin Agency for how they handled sexual harassment claims.


                                             40
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 41 of 55 PageID# 41




        ●      Several women “reported concerns about his behavior to the agency,
               citing incidents as far back as the 1990s”;

        ●      Joe’s “nickname among some staff” in the 2000s was “HR Joe”;

        ●      In 2012, Estes told Mike Hughes that Joe “could not continue hitting on
               women”; 23

        ●      Daniela Montanez (“Montanez”) “approached human resources in 2012 to
               let them know that she was uncomfortable working with Alexander”;

        ●      “Alexander made improper sexual advances” towards two “additional
               women”;

        ●      Alexander passed “a former executive” “his hotel key and invited her to
               his room to have sex during a business trip. They were both married at the
               time”;

        ●      This was “Alexander’s way of ‘testing the waters’ with women he found
               attractive”;

        ●      A “former worker” said “Alexander joked about threesomes and at one
               point propositioned her”;

        ●      “Three other former employees said Alexander regularly belittled co-
               workers, telling multiple women that they needed to lose weight and
               commenting on the size of their breasts in front of male colleagues. They
               allege that he once described a black female employee as “chocolate
               thunder” and frequently told Mormon staff members that no one wanted to
               spend time with them because they wouldn’t drink alcohol”;

        ●      Estes said, “[t]his has been happening for decades.”

        65.    Adweek and Coffee concealed the fact that none of the so-called

 “complaints” were reported to Martin Agency Human Resources or to any manager of

 The Martin Agency or IPG. Adweek and Coffee confirmed that “one former employee

 … and several of her colleagues” did not file complaints until “Thursday”, December 7,

 2017, the same day Adweek and Coffee publish the Adweek Hit Piece.


        23
                  Estes’ false statements about Joe were immediately retweeted by Gallop.
 [https://twitter.com/cindygallop/status/938816561502093312].


                                           41
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 42 of 55 PageID# 42



        66.     Adweek and Coffee also disclosed confidential information that they

 obtained from Estes, Bidwell and/or Tara Hanley, counsel for Bidwell (“Hanley”)

 regarding a 2013 settlement of disputed claims that had been levelled by Bidwell against

 The Martin Agency and Joe.         Adweek and Coffee stated that “nine sources with

 knowledge of the story” stated that “a woman in the creative department [Bidwell]

 accused Alexander of sexually harassing her and then firing her after she repeatedly

 rejected his advances.” Estes, Bidwell and/or Hanley also disclosed to Adweek and

 Coffee that “the settlement forbid the woman [Bidwell] from working for the larger

 Interpublic Group again in any capacity.” 24




        24
                 On or before December 13, 2017, the terms of the confidential settlement
 were also leaked to the Wall Street Journal. [https://www.wsj.com/articles/ousting-an-
 accused-harasser-wasnt-enough-ad-agency-staff-wanted-to-know-why-1513161001 (“In
 2011, Mr. Alexander made several unwanted advances toward a female copywriter at the
 agency, harassing her on multiple occasions, according to people familiar with the
 woman’s account. That year, on assignment in Los Angeles to shoot a commercial for
 Wal-Mart, Mr. Alexander touched her inappropriately and tried to kiss her, but she
 rejected his advances, according to the people familiar with her account. Days later, he
 invited her to his hotel room to discuss business. After a short conversation, he got naked,
 got into bed and said, ‘You decide what you want to do,’ according to the people familiar
 with her account. The two had a sexual encounter. The people familiar with her account
 say that after enduring his alleged harassment and criticism, she felt she had no choice.
 The alleged harassment continued for months afterward, the people said. The woman
 involved in the 2011 incident was let go by the Martin Agency in 2013 and received a
 settlement of $275,000, including a provision barring her from working for Interpublic
 Group agencies, the people familiar with the matter say. A spokesman for Interpublic
 said the parent company first learned about the 2013 settlement in the week of Nov. 20,
 2017, and received a copy of the document on Dec. 6”)]; see
 https://martinagency.com/news/then-and-now-refinery29-profiles-the-martin-agency].
 Bidwell told Digiday that she spent the net proceeds of the settlement after payment of
 taxes and lawyers on “Diamond earrings … They were quarter carats, if that tells you
 anything”. [https://digiday.com/marketing/agencies-use-ndas-hide-sexual-harassment-
 claims/].


                                                42
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 43 of 55 PageID# 43



        67.     The Adweek Hit Piece was republished millions of times between 2017

 and the present. [See, e.g., https://www.refinery29.com/en-us/2018/12/217506/the-

 martin-agency-women-executives-times-up (“The piece included two former employees

 who spoke on the record, saying they went to managers about Alexander at various points

 to no avail. Most damning though was a 2013 settlement between the agency and an

 unnamed      woman”);   https://qz.com/1201495/metoo-and-diet-madison-avenue-sexual-

 harassment-allegations-at-publicis-wieden-kennedy-martin-agency/ (“According to a

 lengthy report published by Adweek in December, Alexander was the subject of several

 harassment complaints about repeated incidents through his career, dating as early as the

 1990s”); https://twitter.com/cindygallop/status/938821321181618176 (“I’m disgusted

 @martinagency fired @joealex12 without publicizing the (many, years-long) reasons

 why”)].

        68.     On December 7, 2017, Joe received a text from Stein stating that The

 Martin Agency had released an “internal memo” to the press. Prior to release, The

 Martin Agency did not provide a copy of the “internal” memo to Joe or even advise Joe

 that it intended to release the memo. The “internal” memo, published at the direction of

 IPG, was egregiously defamatory. Among other things, the memo falsely stated that the

 “behavior that Martin’s former CCO, Joe Alexander, is accused of is inexcusable. That’s

 why the only alternative was for him to leave The Martin Agency. That decision was

 ours.” The Martin Agency further misrepresented that “people in our company felt

 unsafe and unheard”. The Martin Agency falsely stated that it was “deeply sorry that any

 of you ever felt unsafe or unheard.” [https://www.adweek.com/agencies/the-martin-

 agency-releases-internal-memo-promising-to-get-better-in-wake-of-harassment-scandal/].




                                            43
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 44 of 55 PageID# 44



 D.     DIET MADISON AVENUE TAKES FULL CREDIT

        69.     DMA and the DMA Doe Defendants took full credit for getting Joe fired.

 Afterwards, they marked Joe off their “master” hit list. They crossed out Joe’s name in

 red to signify that he had been terminated:




                                               44
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 45 of 55 PageID# 45



        70.    In addition to publishing the “master” hit list, and as further evidence of

 their actual malice, spite and ill-will towards Joe, DMA and the DMA Doe Defendants

 published a picture of Joe wearing a pig nose with emojis vomiting out of Joe’s eyes:




        71.    The Defendants’ actions and practices were and are illegal, independently

 actionable, defamatory, unethical, oppressive, over-reaching, fraudulent, hostile, immoral

 and sharp.

        72.    Over ten years ago, Joe wrote a small book about The Martin Agency’s

 culture. He called it “Good and Tough”: good to each other, tough on the work; good

 place to work, tough place to leave. The Martin Agency embraced this motto. It was a

 large part of the Agency’s identity.      Joe was never the person described by the


                                            45
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 46 of 55 PageID# 46



 Defendants as “preying on females”, a man who it was “unsafe” to be around. Joe was

 not “guilty” of actions “that are inexcusable.” The fact is, Joe had been, was then, and

 will always be a staunch advocate of equality and diversity in and out of the workplace.

 At The Martin Agency, Joe hired dozens of women, including the top three (3) female

 creatives in the Agency’s history: Karen Costello, Nancy Hannon and Deb Hagan. Joe’s

 last hire before his termination was Ashley Bozeman, the first African American female

 creative in the history of The Martin Agency. Joe sent people to the 3% Conference25

 every year since it began. He sent Katie to the Conference in 2017. Joe was one of the

 very first supporters of Free the Bid, a non-profit initiative advocating on behalf of

 women directors for equal opportunities to bid on commercial jobs in the global

 advertising industry. [https://www.freethebid.com/].    Joe discovered female talent in

 other departments and brought them into creative, including copywriters Lassiter Stone,

 Miranda Morgan and Katie Lynn Moncure. He mentored countless women throughout

 The Martin Agency. Being inclusive was a tenet of his leadership style.

        73.    Joe has been surrounded his whole life by smart, confident, strong,

 courageous, compassionate women. He was raised by the strongest most beautiful person

 in his life: his Mother Jan. He grew up with three sisters who blazed trails and always

 had Joe’s undying support and admiration. He raised three incredible daughters. He has



        25
                Founded by Kat Gordon in 2011, the 3% Conference is part of a
 movement to increase the number of female creatives in the advertising industry.
 [https://www.3percentmovement.com/movement (“Until we came along, only 3% of
 Creative Directors were women. And very few were people of color. We're changing the
 ratio because the more varied the people who come up with ideas, the better the ideas will
 be … Until women make up 50% of creative directors, we’ve got a crew who’ll keep
 working their butts off, all led by founder Kat Gordon”)]. Because of the hard work of
 the 3% movement, women now comprise up 29% of the total creatives in the industry.
 [https://www.3percentmovement.com/].


                                            46
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 47 of 55 PageID# 47



 an amazing wife.    It would have been impossible to have women in his life like this if

 Joe was the person described by the Defendants in this case.         It is physically and

 emotionally unattainable. The most telling proof of Joe’s character is the women in his

 life. [http://consciencenow.blogspot.com/].

        74.     DMA, the DMA Doe Defendants, Adweek and Coffee engaged in actions

 and published statements that destroyed Joe’s reputation and ended his stellar career in

 advertising. It is now virtually impossible for Joe to obtain work. As an example: Joe

 was hired to do freelance, but when a vendor was told Joe was working on the job, they

 said he couldn’t be seen in their office or be on phone calls. Joe lost the freelance job.

 Joe has lost much more than money, however. His family suffered untold pain. His

 marriage is forever changed. He constantly fears what his former colleagues, clients and

 others in the industry may think of him. The personal injuries Joe suffered – the disgrace,

 insult, humiliation, embarrassment, pain and mental anguish and suffering – are

 permanent.

        75.     As a direct and proximate cause of the Defendants’ tortious interference

 with contract and Joe’s reasonable business expectations, Joe suffered damage and

 incurred loss, including, but not limited to, actual damages, loss of business and income,

 diminished earning capacity, injury to his reputation, court costs, and other out-of-pocket

 expenses and damages in the sum of $25,000,000.00 or such greater amount as is

 determined by the Jury.

  COUNT II – TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS

        76.     After he was terminated by The Martin Agency, Joe attempted to pursue

 work as a freelancer. [https://www.linkedin.com/in/joealex12/].




                                               47
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 48 of 55 PageID# 48



        77.     Based upon his long career in advertising, Joe had a reasonable

 expectation of obtaining future employment and business.

        78.     From a review of publicly available information including Joe’s LinkedIn

 page, website and blogspot, the Defendants each knew about Joe’s business expectations

 and attempts to find work.

        79.     After December 1, 2017, Joe had a handful of opportunities to work on

 freelance campaigns.

        80.     As alleged above, after Joe’s termination from The Martin Agency, DMA,

 the DMA Doe Defendants, Adweek and Coffee intentionally interfered with Joe

 prospective business relationships and opportunities by continuing to publish and by

 enticing others to publish and republish false and defamatory statements and images

 (visual content) about Joe. [See, e.g., https://www.adweek.com/agencyspy/the-martin-

 agency-turns-joe-alexanders-old-office-into-a-meeting-room-and-dog-house/148911/

 (“Meanwhile, the former CCO is reportedly testing a return to the ad business. Several

 parties tell us that he has reached out specifically seeking work or looking to re-establish

 connections with industry influencers. On his personal blog, he recently congratulated

 Costello, wrote a post in which he discussed volunteer work and indirectly addressed the

 events preceding his exit, and shared a spec ad for the National Suicide Prevention

 Hotline following the death of Kate Spade. (The organization said it had no knowledge of

 that effort.)”)]. The Defendants intended that their continuing false statements would

 interfere with Joe’s ability to obtain future employment in the advertising industry. They

 knew that the false statements were substantially likely to deprive Joe of any ability to

 find work.




                                             48
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 49 of 55 PageID# 49



        81.       As a proximate result of the Defendants’ statements and improper actions,

 Joe has largely been unable to secure any substantial work in the advertising industry

 since his termination. Prospective employers who google his name fear retaliation by the

 Defendants and their supporters and/or the reputational risk of being “seen” with Joe.

 Absent the Defendants’ misconduct, it was reasonably certain that Joe would have

 obtained work, including the freelance business he sought, and/or kept the freelance work

 he did obtain.

        82.       The Defendants’ actions constitute tortious interference with prospective

 economic advantage.

        83.       As a direct result of the Defendants’ tortious interference with prospective

 economic advantage, Joe suffered damage and loss, including, but not limited to, Joe

 suffered damage and incurred loss, including, but not limited to, actual damages, loss of

 business and income, diminished earning capacity, injury to his reputation, court costs,

 and other out-of-pocket expenses and damages in the sum of $25,000,000.00 or such

 greater amount as is determined by the Jury.

                      COUNT III – COMMON LAW CONSPIRACY

        84.       Beginning in October 2017, DMA, the DMA Doe Defendants, Adweek

 and Coffee combined, associated, agreed or acted in concert together and with others,

 including Estes, Bidwell, and Hanley, for the express purpose of injuring Joe in his

 business and reputation through the publication and republication of false and defamatory

 statements and tortiously interfering with Joe’s employment as CCO of The Martin

 Agency. In furtherance of the conspiracy and preconceived joint plan, the Defendants

 and their confederates orchestrated a scheme the unlawful purpose of which was to cause




                                               49
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 50 of 55 PageID# 50



 Joe’s termination. Acting in concert, with specific knowledge of IPG’s “zero-tolerance”

 policy, the Defendants published, republished and spread false and defamatory statements

 about Joe with knowledge that IPG would order Joe’s termination without due process.

         85.    The Defendants acted intentionally, purposefully, without lawful

 justification, and with the express knowledge that they were injuring Joe.

         86.    The Defendants’ actions constitute a common law conspiracy to tortiously

 interfere with contract and reasonable business expectations.

         87.    As a direct result of the Defendants’ conspiracy, Joe suffered damage and

 loss, including, but not limited to, presumed damages, actual damages, including, loss of

 employment, business and income, diminished future earnings capacity, insult, pain and

 mental suffering, humiliation, embarrassment, injury to reputation, court costs, and other

 damages in the amount of $25,000,000.00 or such greater amount as is determined by the

 Jury.

                         COUNT IV – DEFAMATION PER SE

         88.    The Defendants each made and published to third-parties, including IPG

 and The Martin Agency, numerous false factual statements, which are detailed verbatim

 above, of or concerning Joe. The Defendants’ false and defamatory statements at issue in

 this action were published and republished within the past year.

         89.    By intentionally publishing statements on the Internet, to newspapers,

 such as the Richmond Times-Dispatch, to trade magazines and via social media, the

 Defendants knew or should have known that their false and defamatory statements would

 be published and republished over and over by third-parties, including other industry

 publications, subscribers and social media followers of those publications, and others,




                                             50
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 51 of 55 PageID# 51



 millions of times to Joe’s detriment and injury. Republication was the natural and

 probable consequence of the Defendants’ actions and was actually and/or presumptively

 authorized by the Defendants. The Defendants are liable for the republication of the false

 and defamatory statements within the year prior to the filing of this action under the

 doctrine announced by the Supreme Court of Virginia in Weaver v. Home Beneficial Co.,

 199 Va. 196, 200, 98 S.E.2d 687 (1957) (“where the words declared on are slanderous

 per se their repetition by others is the natural and probable result of the original

 slander.”).

        90.     The Defendants’ false statements constitute defamation per se.          The

 statements accuse and impute to Joe (1) the commission of felonies and crimes involving

 moral turpitude and for which Joe may be punished and imprisoned in a state or federal

 institution, (b) an unfitness to perform the duties of an office or employment for profit,

 including the job of a CCO, or the want of integrity in the discharge of the duties of such

 office or employment. The Defendants’ statements also severely prejudice Joe in his

 profession or trade.

        91.     The Defendants’ false statements caused Joe substantial harm, presumed

 damages and actual damages.

        92.     The Defendants made the false statements with actual or constructive

 knowledge that they were false or with reckless disregard for whether they were false.

 The Defendants acted with actual malice and reckless disregard for the truth for the

 following reasons:

                a.      The Defendants pursued a predetermined agenda, which was

        to interfere with Joe’s employment and get him fired.




                                             51
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 52 of 55 PageID# 52



                 b.      The Defendants knew about IPG’s “zero-tolerance” #MeToo

          policy and intentionally published false and scandalous statements about Joe,

          knowing that IPG would immediately terminate Joe without any investigation or

          Due Process.

                 c.      The Defendants knew their statements were false and acted out of

          a desire to hurt Joe and to permanently stigmatize him. The words and images

          that they used were vile, contemptuous, any disproportionate to any occasion.

          There were no sources for any of the defamation because they made up the

          statements out of whole cloth.

                 d.      They revealed confidential information with the intent to hurt Joe.

                 e.      The Defendants knew that the false and defamatory statements

          would be republished and repeated over and over, destroying Joe’s reputation

          globally and rendering him unemployable.

          93.    The Defendants lacked reasonable grounds for any belief in the truth of

 their statements, and, at the very least, acted negligently in failing to determine the true

 facts.

          94.    As a direct and proximate result of the Defendants’ defamation, Joe

 suffered substantial damage and loss, including, but not limited to, presumed damages,

 actual damages, loss of business and income, pain and suffering, emotional distress and

 trauma, insult, anguish, stress and anxiety, public ridicule, humiliation, embarrassment,

 indignity, damage and injury to his reputation, costs, and other out-of-pocket expenses in

 the sum of $25,000,000.00 or such greater amount as is determined by the Jury.




                                              52
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 53 of 55 PageID# 53



     COUNT V – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        95.     The Defendants’ conduct, detailed above, was intentional and reckless.

 The Defendants engaged in a series acts that, taken together, constitute extreme and

 outrageous behavior.      The Defendants deliberately created an anonymous Instagram

 account and Gmail account. They acted on unverified complaints of wrongdoing from

 sources they did not know. They purposefully initiated a campaign to smear top male

 creatives in the advertising industry and to get them fired. They doxxed and defamed top

 creatives like Joe without any due process. They engaged in a malicious scheme of

 harassment, intimidation and mental torture.      The Defendants knew about the Roth

 Memorandum. They knew that their incendiary allegations would cause swift, immediate

 and severe emotional injury and financial loss. They knew that top creatives at any IPG

 company were peculiarly susceptible to summary termination. They knew that IPG

 would afford Joe no due process. In spite of their knowledge, the Defendants proceeded

 with their plan to cause Joe’s termination (and the terminations of many others on the

 “master” hit list). Defendants’ conduct was vulgar, flagrant, insulting and heartless.

 After Joe’s termination, DMA and the DMA Doe Defendants callously scratched Joe’s

 name off the list, as if Joe had been assassinated, published a picture of Joe wearing a pig

 nose, and Adweek and Coffee then published the Adweek Hit Piece to cap off the

 calumny.

        96.     The Defendants’ actions offend against generally accepted standards of

 decency and morality and are atrocious and utterly intolerable.

        97.     Their outrageous conduct caused Joe to suffer severe emotional distress,

 extreme fear and panic.




                                             53
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 54 of 55 PageID# 54



         98.    The Defendants’ misconduct constitutes intentional infliction of emotional

 distress.

         99.    As a direct result of the Defendants’ misconduct, Joe suffered damage and

 incurred loss, including, without limitation, pain and suffering, physical injury, severe

 emotional trauma, insult, embarrassment, humiliation, public ridicule, anguish, stress and

 anxiety, injury to reputation, special damages, medical expenses, attorney's fees, costs

 and out-of-pocket expenses in the sum of $25,000,000.00 or such greater amount as is

 determined by the Jury.



         Joe alleges the foregoing based upon personal knowledge, public statements of

 others, and records in his possession. He believes that substantial additional evidentiary

 support, which is in the exclusive possession of the Defendants, their clients, agents,

 surrogates, alter egos, and other third-parties, will exist for the allegations and claims set

 forth above after a reasonable opportunity for discovery.

         Joe reserves the right to amend this Complaint upon discovery of additional

 instances of Defendants’ wrongdoing.



                     CONCLUSION AND REQUEST FOR RELIEF

         WHEREFORE, Joe Alexander respectfully request the Court to enter Judgment

 against the Defendants, jointly and severally, as follows:

         A.     Compensatory damages in the sum of $25,000,000.00 or such greater

 amount as is determined by the Jury;




                                              54
Case 3:19-cv-00688-JAG Document 1 Filed 09/19/19 Page 55 of 55 PageID# 55



        B.     Punitive damages in the amount of $350,000.00 or the maximum amount

 allowed by law;

        C.     Prejudgment interest at the rate of 6% per year on the Principal Sum

 awarded by the Jury from November 21, 2017 to the date of Judgment;

        D.     Postjudgment interest at the rate of six percent (6%) per annum until paid;

        E.     Such other relief as is just and proper.



                          TRIAL BY JURY IS DEMANDED



 DATED:        September 19, 2019



                              JOE ALEXANDER



                              By:     /s/ Steven S. Biss
                                      Steven S. Biss (VSB # 32972)
                                      300 West Main Street, Suite 102
                                      Charlottesville, Virginia 22903
                                      Telephone:      (804) 501-8272
                                      Facsimile:      (202) 318-4098
                                      Email:          stevenbiss@earthlink.net

                                      Counsel for the Plaintiff




                                             55
